            Case 1:20-cv-00048-AWI-EPG Document 16 Filed 12/07/20 Page 1 of 2



 1

 2

 3

 4

 5                             UNITED STATES DISTRICT COURT
 6                              EASTERN DISTRICT OF CALIFORNIA
 7

 8   ADALBERTO SOLIS,                                 Case No. 1:20-cv-00048-AWI-EPG (PC)
 9                Plaintiff,                          ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS
10         v.
                                                      (DOC NOS. 12 & 14)
11   FRESNO COUNTY SHERIFF’S
     DEPARTMENT, et al.,
12
                  Defendants.
13

14

15          Adalberto Solis (“Plaintiff”) is a pre-trial detainee proceeding pro se and in forma
16   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983. The matter was referred
17   to a United States magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
18          On September 22, 2020, Magistrate Judge Erica P. Grosjean entered findings and
19   recommendations, recommending that “[t]his case proceed on Plaintiff’s Fourteenth
20   Amendment failure to protect claim against Officer Portillo,” and that “[a]ll other claims and
21   defendants be dismissed.” (ECF No. 14, p. 8).
22          Plaintiff was provided an opportunity to file objections to the findings and
23   recommendations. Plaintiff filed his objections on October 19, 2020. (ECF No. 15).
24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this
25   Court has conducted a de novo review of this case. Having carefully reviewed the entire file,
26   the Court finds the findings and recommendations to be supported by the record and proper
27   analysis.
28

                                                     1
             Case 1:20-cv-00048-AWI-EPG Document 16 Filed 12/07/20 Page 2 of 2



 1            Accordingly, THE COURT HEREBY ORDERS that:
 2            1.       The findings and recommendations issued by the magistrate judge on September
 3                     22, 2020, (Doc. No. 14) are ADOPTED in full;
 4            2.       This case proceeds on Plaintiff’s Fourteenth Amendment failure to protect claim
 5                     against Officer Portillo;
 6            3.       All other claims and defendants are dismissed;1
 7            4.       The Clerk of Court is directed to reflect the dismissal of defendants Fresno
 8                     County Sheriff’s Department and Cuevas on the Court’s docket; and
 9            5.       This case is referred back to the magistrate judge for further proceedings.
10
     IT IS SO ORDERED.
11

12   Dated: December 4, 2020
                                                         SENIOR DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                       1
                          The dismissal does not necessarily prevent Plaintiff from moving to amend his complaint at a
28   later time in the process and in accordance with any scheduling orders that may be entered.

                                                             2
